Citation Nr: 0606050	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  02-00 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for scoliosis with 
lumbar pain (low back disorder), currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for bilateral pes 
planus with bunions, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from February 1992 to May 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In February 2004, the Board remanded 
the veteran's appeal for further evidentiary development.


FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's low back 
disorder was not manifested by disability analogous to a 
severe intervertebral disc syndrome. 

2.  Since September 23, 2002, the veteran's low back disorder 
has not been manifested by disability analogous to 
incapacitating episodes that required bed rest prescribed by 
a physician and treatment by a physician having a total 
duration of at least four weeks during the past twelve 
months.  The disorder is not manifested by any sciatic nerve 
paralysis.

3.  Prior to September 26, 2003, the veteran's the low back 
disorder was not manifested by a vertebral fracture, 
ankylosis, a severe limitation of lumbar motion, or by a 
listing of the whole spine, a positive Goldthwaite's sign, or 
a marked limitation of forward bending. 

4.  Since September 26, 2003, the veteran low back disorder 
has not been manifested by forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or by 
favorable ankylosis.

5.  Bilateral pes planus with bunions is not pronounced with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement, and severe spasm of the 
tendo achillis on manipulation, that is not improved by 
orthopedic shoes or appliances.

CONCLUSIONS OF LAW

1.  The veteran has not met the criteria for a rating in 
excess of 20 percent for his low back disorder any time 
during the pendency of his appeal.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5289, 5293, 5295 (2003); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (2005).

2.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus with bunions are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.7, 4.71a, Diagnostic Code 5276 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in May 2004 VA 
correspondence, amongst other documents, fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession and provided notice of 
the change in regulations for rating back disorders.  

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development 
including obtaining all identified postservice records, 
including the claimant's records from the Boston VA Medical 
Center.  VA also obtained several VA examinations of the 
veteran to obtain medical opinion evidence as to the severity 
of his service connected low back disorder under the old and 
new rating criteria, as well as the severity of his pes 
planus.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a claimant is entitled 
to VCAA notice prior to initial adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this 
case, VA issued the first VCAA letter after the adverse 
rating decision in May 2001.  The Court explained in 
Pelegrini, however, that a failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  Indeed, any failure to 
provide a timely notice is cured provided that the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  As the veteran has been provided that meaningful 
opportunity, the lack of full notice prior to the initial 
decision has been corrected, and any error as to when notice 
was provided was harmless.  

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Increased Rating Claims

The veteran contends that his service-connected low back 
disorder and pes planus are manifested by increased adverse 
symptomatology that entitles him to increased ratings.  It is 
requested that the veteran be afforded the benefit of the 
doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2005).  
Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning the disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.



The Low Back Disorder

Historically, a November 1999 rating decision granted a 20 
percent disability rating for the veteran's scoliosis with 
lumbar pain under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(low back strain).  

Since the veteran filed his claim there have been a number of 
changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a, including 
intervertebral disc syndrome.  The new criteria for rating 
intervertebral disc syndrome became effective September 23, 
2002.  Further, additional regulatory changes for rating all 
other back disorders became effective September 26, 2003, but 
these did not change the way intervertebral disc syndrome was 
rated, except for renumbering Diagnostic Code 5293 as 
Diagnostic Code 5243.  See 68 Fed. Reg. 51454-56 (Aug. 27, 
2003).  69 Fed. Reg. 32449 (June 10, 2004) corrected a 
clerical error in the Federal Register publication of 
August 27, 2003.  

The supplemental statements of the case issued in August 2005 
notified the veteran of the new rating criteria.  
Accordingly, adjudication of his claim may go forward.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Given the change in law, VA may only apply the old rating 
criteria for an intervertebral disc syndrome prior to 
September 23, 2002, and it may only consider the new rating 
criteria when rating an intervertebral disc syndrome for the 
term beginning on September 23, 2002.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  Likewise, only the old rating 
criteria applies for evaluating all other back disorders for 
the period prior to September 26, 2003, and only the new 
rating criteria applies for evaluating all other back 
disorders for the period beginning September 26, 2003.  Id.



Intervertebral Disc Syndrome-Prior to September 23, 2002

Prior to September 23, 2002, a veteran was entitled to a 40 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
if he had a severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief.

In this regard, the evidence does not disclose that the 
veteran's symptoms were severe and persistent to the point 
that he only experienced intermittent relief.  Id.  
Specifically, while a February 2002 lumbar spine magnetic 
resonance imaging evaluation (MRI) showed, among other 
things, a disc herniation at L5-S1, and while VA treatment 
records for this period showed complaints and/or treatment 
for low back pain, the record is negative for adverse 
neurological symptomatology.  See VA treatment records dated 
from January 2001 to August 2002.  Moreover, a September 2001 
VA treatment record noted that lumbar motion was almost full, 
albeit coupled with complaints of pain.  Furthermore, while 
the veteran complained in January 2001 of recurrent sharp 
back pains with morning stiffness that was aggravated by 
sitting, bending, and lifting he did not complain of 
radiculopathy and examination did not reveal any neurological 
symptomatology.  While lumbar pain limited motion, the 
appellant's straight leg raising was to 80 degrees, and deep 
tendon reflexes were 2 plus.  There was no objective evidence 
of restrictions in the use of either leg.

Given the lack of adverse neurological symptomatology seen in 
the record, even when considering functional limitation due 
to pain and other factors identified in 38 C.F.R. §§ 4.40, 
4.45, the Board does not find that the veteran's functional 
losses equate to the debility contemplated by the 40 percent 
rating for an intervertebral disc syndrome under the old 
rating criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Intervertebral Disc Syndrome-Since September 23, 2002

Effective September 23, 2002, the veteran is entitled to a 
rating in excess of 20 percent under Diagnostic Code 5243 if 
the intervertebral disc syndrome is manifested by 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months (40 percent).  38 C.F.R. § 4.71a (2005).  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id.

In this case, the record dating since September 23, 2002, 
does not show that a physician has ever ordered bed rest due 
to his low back disorder.  Therefore, because the record for 
the period since September 23, 2002, is negative for any 
evidence of physician ordered bed rest, the claim for an 
increased rating must be denied.  Id.

As to 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 2, the 
record does not show, and the veteran does not complain, of 
radiculopathy.  Therefore, a discussion of whether the 
veteran is entitled to a separate evaluation for his low back 
disorder because of a sciatic nerve impairment is 
unnecessary.  38 C.F.R. §§ 4.71a, 4.123, 4.124, 4.124a, 
Diagnostic Codes 5243, 8520, 8620, 8720 (2005); Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994). 

All Other Back Disorders-Prior to September 26, 2003

Prior to September 26, 2003, the veteran was entitled to a 
rating in excess of 20 percent if his low back disorder was 
manifested by a fractured vertebra under 38 C.F.R. § 4.71a, 
Diagnostic Code 5285, ankylosis of the lumbar spine under 
38 C.F.R. § 4.71a, Diagnostic Code 5289, a severe limitation 
of lumbar motion under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, or a severe lumbosacral strain under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295..

Initially, the Board notes that there is no suggestion in the 
record that the veteran has a service connected fractured 
lumbar vertebra.  See, e.g., VA examination and x-ray dated 
in January 2001; and lumbar spine MRI dated in February 2002.  
There being no demonstrable service connected vertebral 
deformity, a 10 percent rating may not be added to the 
rating.  Furthermore, the service connected low back disorder 
did not include cord involvement requiring long leg braces.  
Additionally, the January 2001 VA examination the veteran was 
able to move his lumbosacral spine, and hence, there was no 
evidence of ankylosis.  Consequently, an increased schedular 
rating was not warranted for the veteran's service-connected 
low back disorder under Diagnostic Codes 5285, 5289.  
38 C.F.R. § 4.71a (2003).

As to limitation of motion under Diagnostic Code 5292 and 
lumbosacral strain under Diagnostic Code 5295, VA treatment 
records for this period showed complaints and/or treatment 
for low back pain.  See VA treatment records dated from 
January 2001 to August 2002.  As noted previously, however, a 
September 2001 VA treatment record noted almost a full range 
of lumbar motion.

At the January 2001 VA examination, the range of lumbar 
motion was as follows: forward flexion to 80 degrees; 
backward extension to 5 degrees; and left and right lateral 
bending to 10 and 15 degrees, respectively.  He was unable to 
touch the floor with his fingers.  Tellingly, this limitation 
of motion was not characterized as "severe."  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  Moreover, no examiner 
reported that his low back disorder was manifested by listing 
of the whole spine, a positive Goldthwaite's sign, or a 
marked limitation of forward bending.  Therefore, based on 
the objective clinical findings that the low back disorder 
did not result in sufficiently reduced limitation of motion, 
an increased rating is not warranted under either Diagnostic 
Code 5292 or Diagnostic Code 5295 prior to September 26, 
2003.  Id.

As to pain on use, the VA medical records generated during 
this time showed his complaints and/or treatment for low back 
pain and tenderness along with reduced motion.  They also 
note his receipt of physical therapy.

However, at the January 2001 VA spine examination, the 
veteran denied using anti-pain medication.  While there was 
reduced lumbar motion, mild tenderness, and significant 
lordosis, there were no complaints of flare-ups and on 
examination there were no muscle spasms or weakness.  
Moreover, painful pathology was not objectively confirmed by 
such signs as disuse atrophy of the low back or lower 
extremities.  Therefore, even when considering functional 
limitations due to pain and the other factors identified in 
38 C.F.R. §§ 4.40, 4.45, the Board does not find that the 
veteran's functional losses equated to debility contemplated 
by the 40 percent rating for a limitation of lumbar motion 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 or a 
lumbosacral strain under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 prior to September 26, 2003.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

All Other Back Disorders-Since September 26, 2003

Effective September 26, 2003, the veteran is entitled to an 
increased rating for his low back disorder if it is 
manifested by forward flexion of the thoracolumbar spine 30 
degrees or less, or if there is favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a (2005).

The clinical records show, however, no evidence of spinal 
ankylosis since September 26, 2003.  See, for example, VA 
examinations dated in December 2004 and August 2005.  
Therefore, a higher rating cannot be assigned based on 
ankylosis.  Consequently, an increased schedular rating is 
not warranted under 38 C.F.R. § 4.71a.

Next, as to whether the low back disorder results in 
thoracolumbar forward flexion being reduced to 30 degrees or 
less, December 2004 VA range of motion studies showed forward 
bending to 75 degrees.  Likewise, range of motion studies at 
the veteran's August 2005 VA examination showed forward 
bending to 70 degrees.  Therefore, based on this objective 
clinical finding, the veteran's low back disorder does not 
result in sufficiently reduced limitation of motion to 
warrant an increased rating.  Id.

As to pain on use, the August 2005 VA examiner opined that, 
while there was lumbar tenderness, there were no muscle 
spasms and 70 degrees of forward bending was arrived at after 
repeated bending of the lumbar spine.  Once again, there was 
no evidence of low back or lower extremity disuse atrophy due 
to pain.  Therefore, because the 70 degrees of forward 
flexion observed by the August 2005 VA examiner took into 
account functional limitations due to pain and other factors 
identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that 
the forward flexion seen on examination is not limited to 30 
degrees or less.  Indeed, under the new rating criteria, the 
disability must be manifested by a limitation of forward 
flexion to 30 degrees or less regardless whether there is or 
is not any evidence of painful pathology.  

Other Back Concerns

Each of the ways by which the back is ratable, other than 
some of those described in 38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2003), contemplates limitation of motion.  See 
VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998).  Therefore, 
assigning separate ratings on the basis of both limitation of 
motion and other symptoms, such as those set forth in 
Diagnostic Code 5293/5243, would be inappropriate.  38 C.F.R. 
§ 4.14 (2005).  

Pes Planus

Historically, an August 1996 rating decision granted a 30 
percent disability rating for bilateral pes planus with 
bunions under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (pes 
planus).  Accordingly, the veteran will only be entitled to a 
50 percent rating if he has, bilaterally, pronounced pes 
planus with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement, and severe 
spasm of the tendo achillis on manipulation, that is not 
improved by orthopedic shoes or appliances.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.

In this regard, VA treatment records show the veteran's 
complaints and treatment for chronic bilateral foot pain.  
See VA treatment records dated from July 2001 to August 2003.  
The diagnosis was, among other things, pes planus.  Id.  
Examinations during this time revealed the feet to be tender.  
Id.  On occasion, the record also showed complaints of left 
ankle and leg pain secondary to the pes planus.  See VA 
treatment record dated in October 2001.  The veteran used 
orthotics and Motrin.  See VA treatment records dated from 
July 2001 to August 2003.  

At the January 2001 VA examination, the veteran complained of 
chronic foot discomfort.  He did not wear special shoes.  On 
examination he had grade 2 pes planus bilaterally with 
tenderness under the arch.  There was mild swelling in the 
dorsal site of the medial aspect of the feet.  He had hallux 
rigidity bilaterally.  Right toe metatarsal joint motion was 
to approximately 5 degrees.  Left toe metatarsal joint motion 
was to 15 degrees.  Each motion was coupled with mild 
discomfort on palpation.  

At an August 2001 VA podiatric examination, the veteran had a 
flexible pes planus deformity bilaterally with a 
"significant" decrease in the medical longitudinal arch on 
weight bearing, but no tenderness on weight bearing, full 
range of motion, and no crepitus.

Thereafter, at the August 2005 VA examination, the veteran 
complained of foot pain that was worse after walking on hard 
surfaces.  The examiner noted that January 2001 feet x-rays 
showed degenerative arthritis and peripheral osteophyte 
formation at the first metacarpophalangeal joint of both 
feet.  On examination, the examiner found "moderate" 
bilateral acquired flat foot deformities, with intact 
posterior tibial tendon function and no subtalar motion 
rigidity.  The longitudinal arch was depressed, permitting 
placement of one finger from the floor to the arch on full 
weightbearing.  The veteran could heel and toe walk.  There 
was mild swelling and deformity of the great toe 
metatarsophalangeal joints.  The motion of the great toes was 
limited to 15 degrees of plantar flexion and 5 degrees of 
dorsiflexion.  He had "moderate" hallux rigidus with 
palpable dorsal osteophytic ridging about the metatarsal head 
bilaterally.  It was opined that pes planus was "mild to 
moderate" with preservation of adequate subtalar motion and 
no fixed ankylosis.

In light of the foregoing, the Board notes that, while VA 
treatment records show the veteran's complaints and treatment 
for chronic foot pain and tenderness, and while VA examiners 
observed problems with a depressed longitudinal arch and a 
"moderate" hallux rigidus, no examiner ever found that pes 
planus was manifested by marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement, 
and/or severe spasm of the tendo achillis on manipulation.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.  In fact, the August 
2005 VA examiner opined that his pes planus was only "mild 
to moderate."

Therefore, the overwhelming weight of the evidence is against 
finding that the veteran's bilateral pes planus meets the 
criteria for an increased rating.  The claim is denied.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.27, 4.71a.

In reaching this decision the Board notes that, when 
evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain such as has been 
repeatedly complained of by the veteran.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, because the schedular 
criteria for pes planus specifically contemplates the 
existence of pain, providing a higher disability rating based 
on complaints of pain would violate the rule against 
pyramiding.  38 C.F.R. § 4.14 (2005).  Therefore, DeLuca does 
not apply.

Conclusion

Based on the veteran's written statements to the RO and 
statements to VA examiners that his back and/or feet 
disabilities interfere with his obtaining and/or maintaining 
employment, the Board considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2005).  Although the veteran has described his 
pain as being so bad that it interferes with his obtaining 
and maintaining employment, the evidence does not objectively 
show an exceptional or unusual disability picture as would 
render impractical the application of the regular schedular 
rating standards.  Id.  There simply is no objective evidence 
that either his low back disorder or pes planus has resulted 
in frequent periods of hospitalization or in marked 
interference with employment.  

The Board acknowledges the September 2004 statement from Meg 
Wilder Watson who noted the difficulties caused by these two 
disorders with the appellant's employment.  The Board does 
not dispute the fact that these disabilities affect 
employment.  Still, it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  Indeed, the assignment of a compensable evaluation 
reflects that the appellant's disorders are productive of an 
impairment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified in 
the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  Therefore, given the lack 
of objective evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes the 
criteria for submission for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

In reaching these conclusions the Board has not overlooked 
the veteran's written statements to VA and his statements to 
VA examiners.  Lay witnesses can testify as to the visible 
symptoms or manifestations of a disease or disability.  
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay 
statements as to the severity of the disabilities are not 
probative because lay persons are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the Board assigns more weight to the objective 
medical evidence of record as outlined above.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to a rating in excess of 20 percent for a low 
back disorder, at any time during the pendency of his appeal, 
is denied.

An increased rating for bilateral pes planus with bunions is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


